713 N.W.2d 774 (2006)
475 Mich. 859
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David STEINER, Defendant-Appellant.
Docket No. 129952. COA No. 263217.
Supreme Court of Michigan.
May 24, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the October 14, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand this case to the Court of Appeals as on leave granted for consideration of defendant's claim of ineffective assistance of appellate counsel.